DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Truong-Dinh, US Patent Application Publication No. 2013/0196888 (hereinafter referred to as Truong-Dinh).
Regarding claims 1-8 and 10-11, Truong-Dinh discloses an engine oil lubricating oil composition (as recited in claims 10-11) (see Abstract) comprising a Group III mineral base oil (as recited in claims 1-3) (see Table 1) and 5.8 wt% of a comb derived from butadiene having a mol% and weight average molecular weight within the range recited in claims 5 and 7 (as recited in claims 1 and 4-8) (see Table 1 and Para. [0011]-[0012]).    
Truong-Dinh does not explicitly disclose the ratio recited in claim 1.  It is the position of the examiner, however, because the comb-like polymer, like the present invention, contains constituent units derived from butadiene and can exhibit a similarly excellent viscosity index and fuel efficiency to examples in the present application as a lubricating oil composition for internal combustion engines, there is a high probability that this ratio will fall within the range prescribed in the present application.  

Claim Rejections - 35 USC § 102/103
Claims 1-2, 4-5, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duggal, US Patent Application Publication No. 2012/0101017 (hereinafter referred to as Duggal).
Regarding claims 1-2, 4-5, 7-8 and 10-11, Duggal discloses an engine oil lubricating oil composition (as recited in claims 10-11) (Para. [0001]) comprising a mineral base oil (as recited in claims 1-2) (see Table 1) and 3.1 wt% of a star copolymer 
Duggal does not explicitly disclose the ratio recited in claim 1.  It is the position of the examiner, however, because the star-like polymer, like the present invention, contains constituent units derived from butadiene and can exhibit a similarly excellent viscosity index and fuel efficiency to examples in the present application as a lubricating oil composition for internal combustion engines, there is a high probability that this ratio will fall within the range prescribed in the present application.  

Claim Rejections - 35 USC § 102/103
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grisso et al., International Publication No. WO/2015/142482 (hereinafter referred to as Grisso – for citation purposes US PG-PUB No. 2017/0088789 is being used).  
Regarding claims 1-8 and 10-11, Grisso discloses an engine oil lubricating oil composition (as recited in claims 10-11) (Para. [0003]) comprising a mineral base oil (as recited in claims 1-3) (see Table IV) and 0.5 to 4 wt% of a comb copolymer derived from polybutadiene having a mol% and weight average molecular weight within the range recited in claims 5 and 7 (as recited in claims 1 and 4-8) (see Table IV and Para. [0064]).      
Grisso does not explicitly disclose the ratio recited in claim 1.  It is the position of the examiner, however, because the comb-like polymer, like the present invention, 

Conclusion
8.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771